 Case: 2:19-cv-04686-GCS-CMV Doc #: 6 Filed: 12/18/19 Page: 1 of 2 PAGEID #: 95



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LISA DAVIS,                                          CASE NO. 2:19-CV-04686-GCS-CMV

                                                     JUDGE GEORGE C. SMITH
                              Plaintiff

       vs.

LM GENERAL INSURANCE COMPANY


                              Defendant


                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Lisa Davis, by and through her undersigned counsel, and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), dismisses this case without prejudice.

Dated: December 18, 2019

                                              Respectfully submitted,

                                              s/ Stuart E. Scott
                                              STUART E. SCOTT (0064834)
                                              KEVIN C. HULICK (0093921)
                                              SPANGENBERG SHIBLEY & LIBER LLP
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              (216) 696-3232
                                              (216) 696-3924 (FAX)
                                              sscott@spanglaw.com
                                              khulick@spanglaw.com

                                              Counsel for Plaintiff
 Case: 2:19-cv-04686-GCS-CMV Doc #: 6 Filed: 12/18/19 Page: 2 of 2 PAGEID #: 96




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of December 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court’s CM/ECF System.



                                          s/ Stuart E. Scott
                                          STUART E. SCOTT (0064834)
                                          KEVIN C. HULICK (0093921)
                                          SPANGENBERG SHIBLEY & LIBER LLP
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (FAX)
                                          sscott@spanglaw.com
                                          khulick@spanglaw.com

                                          Counsel for Plaintiff




                                             2
